Citation Nr: 0706056	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes, to include the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim therefor.  

2.  Entitlement to service connection for bilateral pes 
planus, to include the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim therefor.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder of 
the scalp.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2006.  No 
transcript of such proceeding was created due to an equipment 
failure, and the veteran failed to respond to the Board's 
offer to conduct another hearing.  Notice is taken that he 
was advised through December 2006 correspondence that the 
Board would assume that he desired no additional hearing if 
he did not respond within an allotted 30-day period.  It is 
of note that, during the course of the July 2006 hearing, the 
veteran presented additional documentary evidence for the 
Board's review, along with a waiver of initial review of such 
evidence by the RO.  Prior thereto, additional evidence 
specifically in reference to the veteran's hammertoes claim 
was submitted to the RO in April 2006, yet the RO did not 
subsequently issue a supplemental statement of the case.  The 
Board finds, however, because of the favorable action herein 
taken with respect to the hammertoes claim, the need to 
remand for corrective action is obviated.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for bilateral hammertoes and pes 
planus was most recently denied by the RO in May 1987 and 
following notice to the veteran of such action and his 
appellate rights, no appeal was initiated within the time 
limits prescribed by law.  

3.  Evidence received into the record since the May 1987 RO 
rating decision denying service connection for hammertoes and 
pes planus was not previously before agency decision makers 
and raises a reasonable possibility of substantiating the 
veteran's claims.  

4.  Bilateral hammertoes originated during the veteran's 
period of military service.  

5.  The veteran had moderate pes planus upon entry into 
service.  The pre-existing disability did not increase in 
severity during service.  

6.  The veteran is not currently diagnosed as having 
hypertension.  

7.  A skin disorder of the scalp did not originate during 
service or as a consequence of service.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision declining to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hammertoes and pes planus is final; new and 
material evidence has been presented to reopen the previously 
denied claims of entitlement to service connection for 
bilateral hammertoes and pes planus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2006).  

2.  Bilateral hammertoes were incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  Bilateral pes planus clearly and unmistakably preexisted 
service and was not aggravated thereby.  38 U.S.C.A. §§ 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  A skin disorder of the scalp was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the merits of the claims are addressed, the Board 
notes that under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
VA first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the original 
claims for service connection and his claims to reopen for 
service connection, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the veteran was provided to him 
through the RO's letters of June and August 2003.  Such 
notice referenced the prior denials of service connection for 
hammertoes and pes planus, the bases of such denials, and the 
need to furnish new and material evidence in order to reopen 
such claims as now required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters also generally advised the 
veteran to submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the June 2003 VCAA letter pertaining to 
the hammertoes claim was provided to the veteran prior to 
entry of the initial RO decision as to that matter in July 
2003 and the RO furnished the veteran a VCAA letter in August 
2003 as to the remaining matters prior to the initial 
adjudication of such claims in March 2004, in keeping with 
Pelegrini.  Notice as to disability ratings and effective 
dates pursuant to Dingess/Hartman was not provided until 
March 2006, without subsequent readjudication of the 
appellate issues; however, the Board specifically  finds that 
the veteran is not prejudiced by the post-decisional notice 
for the issues denied in this decision as he was given proper 
notice with respect to the underlying issues and cannot be 
prejudiced by lack of notice of downstream issues that are 
not reached.  Significantly, the evidence does not show, nor 
does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  The RO will have the opportunity to 
cure any defect in notice with respect to the grant of 
service connection for hammertoes upon its effectuation of 
this decision.  

Finally, the Board finds that all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  The 
veteran does not contend that there are additional records to 
be obtained and, in fact, he advised VA in August 2003 that 
there he did not have any additional evidence to substantiate 
his claims.  The Board notes that a VA medical examination 
was not scheduled for this veteran and finds that such an 
examination is not required under 38 C.F.R. § 3.159(c)(4) 
because there is ample competent medical evidence of record 
to render a decision as to the issues on appeal and there is 
no suggestion that a medical opinion is required as there is 
no evidence of an inservice event to link any currently 
diagnosed disabilities.  Thus, a medical opinion would be 
based purely on speculation.  Accordingly, it is found that 
VA has satisfied its duties under the VCAA.  The Board now 
turns to the merits of the veteran's claims.

The veteran asserts that he developed hammertoes on both feet 
because he was issued shoes that were too small during 
service.  He also claims that he developed a skin problem 
with his scalp during service that has continued to the 
present.  The veteran's claims with respect to pes planus and 
hypertension are based on his recollection of being told that 
he had those disabilities although he does not have current 
disabilities.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).    Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. 
§ 3.306(b). 

New and Material Evidence

Service connection for bilateral hammertoes and pes planus 
was initially denied by the RO in a rating decision of 
January 1972, on the basis that each disability preexisted 
service and was not aggravated by service.  Notice of the 
adverse action was furnished to the veteran in February 1972, 
following which an appeal was initiated, but not timely 
perfected.  As such, the February 1972 action was rendered 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran sought to reopen his claims in April 1987 and the 
RO continued the denial of benefits in a May 1987 decision.  
Notice of the veteran's appellate rights was provided, but 
the veteran did not seek to appeal the rating action.  As 
such, this decision also became final.   

In June 2003, the veteran requested that his claim for 
service connection for hammertoes be reopened; in August 
2003, he also requested that his claim for service connection 
for bilateral pes planus be reopened.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in May 1987.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

At the time of the May 1987 rating decision, the evidence 
included service medical records showing that the veteran had 
pes planus upon entry into service, but only complaints 
related to hammertoes during service.  He was discharged due 
to foot disabilities that were determined to have existed 
prior to service.  Post-service treatment records showed a 
diagnosis of bilateral hammertoes.

Since the May 1987 rating decision, the veteran submitted a 
notarized statement from an individual who coached the high 
school baseball team on which the veteran played from 1962 to 
1966.  Therein, it was set forth by the coach that the 
veteran was an active baseball player who exhibited no foot 
problems during the time he played on the team.  The veteran 
and his wife also appeared before the Board and credibly 
testified that the veteran was an excellent baseball player 
during high school and only began experiencing foot problems 
during service.

Given the evidence as outlined above, the Board finds that 
the evidence received since May 1987 is both new and material 
because it was not previously before agency decision-makers 
and speaks to the issue of when the veteran first began 
having foot problems.  Because the new evidence shows that 
the veteran did not experience foot problems prior to 
service, it raises a reasonable possibility of substantiating 
the claims.  Thus, the claims are reopened.  

Hammertoes

Service medical records do not show that the veteran had 
hammertoes upon entry into service, but clearly show that he 
was treated for the disability during service.  In fact, the 
veteran was discharged from service because of his severe 
hammertoes.  Although there was an administrative finding 
that hammertoes existed prior to service, there is no medical 
evidence to support that finding.

The affidavit submitted by the veteran's high school baseball 
coach reflects that there were no significant foot problems 
in existence for a significant period of time prior to the 
veteran's entrance into active duty.  Postservice treatment 
records show continuing problems involving hammertoes.

Given the evidence as outlined above, the Board finds that 
the veteran's currently diagnosed hammertoes began during 
service.  The evidence clearly shows that the first mention 
of hammertoes was during service and the veteran has 
continued to be treated for that disability since service.  
Thus, service connection for bilateral hammertoes is granted.

Pes Planus

Regarding the veteran's pes planus, notice is taken that a 
medical examination at service entrance in February 1967 
disclosed clinical evidence of moderate pes planus; hence, 
the veteran is not entitled to a presumption of soundness in 
this instance.  Service medical records are otherwise 
negative for specific findings, complaints, or diagnoses 
involving pes planus.  Therefore, it cannot reasonably be 
concluded that an increase in severity of the veteran's 
preexisting pes planus occurred in service.  To that extent, 
there is no presumption of aggravation as to the veteran's 
pes planus.

Upon VA examination performed in December 1971, minimal pes 
planus was found to be present.  The record is otherwise 
devoid of medical evidence of the existence of current 
disability involving pes planus or competent evidence of any 
inservice aggravation thereof.  It is pointed out that, while 
the veteran indicates that his pes planus was aggravated by 
service, he is not shown to be in possession of the necessary 
medical background or training so as to render competent his 
opinion as to medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the 
veteran credibly testified before the Board that his foot 
problems during service were related to his hammertoes.  He 
indicated that he did not have problems related to having 
flat feet; his postservice treatment records are consistent 
with that assertion as there is no indication that he ever 
complained of pain or other problems determined to be a 
result of pes planus.

In light of the foregoing, it is concluded that a 
preponderance of the evidence is against the veteran's 
reopened claim of entitlement to service connection for pes 
planus because there is no medical evidence showing current 
disability notwithstanding the finding of pes planus upon 
entry into service.  Absent evidence that the veteran 
experienced some increase in severity of the pes planus 
determined to exist at the time of entry into service and/or 
some evidence of current disability, service connection must 
be denied.  

Hypertension

Service medical records indicate that the veteran noted a 
single, preservice episode of high blood pressure at the time 
of his entrance into service as well as upon discharge 
examination.  The examining clinician at service discharge 
noted that the veteran's high blood pressure had not recurred 
in service, nor was the preservice episode productive of any 
complications or sequelae.  

Postservice treatment records do not show that the veteran 
has been diagnosed as having hypertension.  In fact, current 
treatment records do not even show elevated blood pressure 
readings.  The veteran credibly testified before the Board 
that he was not treated for hypertension.

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  As there is no showing of 
current disability with respect to hypertension, this claim 
must be denied. 

Skin Disorder of the Scalp

Service medical records are entirely negative for complaints 
or findings referable to a skin disorder of the veteran's 
scalp.  Evidence on file initially denotes the existence of a 
dissecting cellulitis of the veteran's scalp in February 
1978, at which time it was noted that his cellulitis had been 
present for the past seven years and that intermittent use of 
antibiotics had been necessitated.  Multiple abscesses were 
noted to have been incised and drained at times in the 
physician's office; surgery was undertaken in March 1978 for 
eradication of the current abscesses, but the procedure 
attempted was not a curative one.  Follow-up care for the 
scalp is shown on two occasions in March 1978 and on one 
occasion in April 1979.  

The veteran offers testimony that his skin disorder of the 
scalp originated in service, but the evidence on file fails 
to corroborate his account or otherwise demonstrate the 
presence of such disability earlier than possibly February 
1971 (seven years prior to the first notation in the medical 
records).  As the veteran was discharged from active duty in 
June 1968, and there is otherwise no showing of any inservice 
skin problem affecting his scalp or current evidence thereof, 
a preponderance of the evidence is found to be against the 
veteran's claim.  Therefore, denial of the veteran's claim 
for service connection for a skin disorder of the scalp is 
required.


ORDER

New and material evidence having been obtained, the claims 
for service connection for bilateral hammertoes and pes 
planus are reopened.

Service connection for bilateral hammertoes is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for bilateral pes planus is denied.

Service connection for hypertension is denied.  

Service connection for a skin disorder of the scalp is 
denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


